84 F.3d 1453
318 U.S.App.D.C. 79
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Rodger EDMONDS, Appellant.
No. 95-3008.
United States Court of Appeals, District of Columbia Circuit.
April 27, 1996.

Before:  WILLIAMS, RANDOLPH, and TATEL, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of appellant's response to the court's order to show cause issued on March 8, 1995, it is


2
ORDERED that the order to show cause be discharged.   The Clerk is directed to file the lodged response.   It is


3
FURTHER ORDERED that the district court's order filed December 15, 1994, denying 28 U.S.C. § 2255 relief, be summarily affirmed for the reasons stated therein.   The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Moreover, the record does not support Edmonds' newly raised claims of judicial bias or prosecutorial misconduct.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.